DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al., US 2007/0160243 A1 (hereafter Dijkstra), and further in view of Visser et al., US 2005/0060142 A1 (hereafter Visser).
Regarding claim 1, Dijkstra teaches a system and method for separation of a user’s voice from ambient sound (see Dijkstra, abstract).  Dijkstra teaches blind source separation (BSS) processing for separating the user’s voice from the ambient sound, and performs BSS processing using two microphone inputs, such as the ambient microphone and the ear canal microphone (see Dijkstra, ¶ 0013-0014).  Herein, Dijkstra teaches that BSS processing is applied to the two microphone signals having different mixtures of the ambient sound and user’s voice, where the amplitudes and/or phases will be different 
Visser teaches a process for separating target acoustic signals in a multi-transducer arrangement (see Visser, abstract).  Visser teaches the separation process that Dijkstra uses (see Visser, ¶ 0035, 0039, and figure 1, units 26-28).  Additionally, Visser teaches speech processing to reduce the noise in the separated speech signal (see Visser, ¶ 0038-0039 and 0042, and figure 1, units 27-28 and 34-35).  Importantly, Visser teaches an improved ICA or BSS process, where cross filters mix the two microphone signals, where the different impulse responses or coefficients of the filters will delay and align the different time segments (e.g., the segments corresponding to the length of the filters) of the input signals to produce the output speech channel and the noise channel (see Visser, ¶ 0064-0065 and figure 6).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Dijkstra with the teachings of Visser to perform an improved BSS process to separate the speech signal in each of the input microphone signals (see Visser, ¶ 0064).  Therefore, the combination makes obvious:  
“An earpiece, comprising:
a speaker;” (see Dijkstra, ¶ 0040 and figure 1, unit S);

“an ear canal microphone (ECM);” (see Dijkstra, ¶ 0040 and figure 1, unit M2);

“an ambient sound microphone (ASM);” (see Dijkstra, ¶ 0040 and figure 1, unit M1);

“a memory that stores instructions; and a processor that executes the instructions to perform operations” (see Dijkstra, ¶ 0040 and figure 1, unit 24).

“measuring internal sound using the ear canal microphone to generate an ECM signal;” (see Dijkstra, ¶ 0042 and see Visser, ¶ 0064 and 0067);

“measuring ambient sound using the ambient microphone to generate an ASM signal;” (see Dijkstra, ¶ 0042 and see Visser, ¶ 0064 and 0067);



“matching the first time segment of the ECM signal with a second time segment of the ASM signal generating an ASM signal segment; and” (see Visser, ¶ 0016-0017, 0064-0065, and 0067-0070, where the second time segment is the other windowed input signal that is delayed and used to calculate the solution to the adaptive filtering process); and

“combining the ECM signal segment and the ASM signal segment generating a mixed signal.” (see Visser, ¶ 0064-0065 and figure 6, where the two input signals are mixed through cross filters to create the two output channels).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “earpiece according to claim 1, further including the operations of: sending an audio content signal to the speaker” where Dijkstra teaches that a remote audio signal is received and sent to the speaker of the earpiece (see Dijkstra, ¶ 0041 and figure 1, units R1, 24, and S).

Claims 3-5, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra and Visser as applied to claim 2 above, and further in view of Le et al., US 2003/0161097 A1 (hereafter Le).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination of Dijkstra and Visser makes obvious the earpiece, but does not appear to teach the determination of a voice command.
Le teaches a wearable computer system that acts as an analysis system comprising a monitoring assembly with an ambient microphone to monitor the ambient environment and personal microphone to monitor the user’s voice (see Le, ¶ 0008-0012, 0021-0024, and fig 2, units 36 and 38).  Le further teaches a data storage device configured to continually and constantly buffer the ambient microphone using a scrolling buffer (see Le, ¶ 0010 and 0028), and the data storage device configured to record a user’s conversation based on a recognized voice command or user instruction (see Le, ¶ 0010, 0021, 0023-0024, 0027-0028, 0035, and 0037).  It would be obvious to one of ordinary skill in the art at the 
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “earpiece according to claim 3, where the voice command is to “stop” a recording” (see Le, ¶ 0037).
Regarding claim 5, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “earpiece according to claim 3, where the voice command is to “start” a recording” (see Le, ¶ 0037).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “earpiece according to claim 1, further including the operations of: detecting an event in the mixed signal; recording the mixed signal, if an event if detected” (see Le, ¶ 0010, 0021, 0023-0024, 0027-0028, 0035, and 0037).
Regarding claim 16, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “earpiece according to claim 3 including a second ambient sound microphone” (see Visser, ¶ 0013 and 0035, teaches multiple microphones for beamforming and BSS processing).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “earpiece according to claim 16, further including a sealing section” (see .

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra, Visser, and Le as applied to claim 3 above, and further in view of Shalon et al., US 2006/0064037 A1 (hereafter Shalon).
Regarding claim 6, see the preceding rejection with respect to claim 3 above.  The combination of Dijkstra, Visser, and Le makes obvious the earpiece of claim 3, but does not appear to teach a voice command to search the internet.
Shalon teaches systems and methods for monitoring and modifying behavior, where in one aspect, the system is used to monitor and optionally modify user behavior, such as eating behavior, by using a body mountable sensor to sense non-verbal energy (see Shalon, abstract, ¶ 0009, 0022, 0030, and 0093).  In other aspects, the system is similar to the teachings of Le, wherein the system uses voice recognition capabilities for user interaction, performs functions as an interactive calendar including scheduling and recording verbal comments, allows a user to receive and send emails or voice messages, provides entertainment via CD or MP3 players, perform wireless communications, and provides a voice recording function for recording speech and/or conversations (see Shalon, ¶ 0157, 0314-0320, 0330, 0331, and 0343).  Additionally, Shalon teaches the system can be an audio interface to an internet enabled phone (see Shalon, ¶ 0357).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Dijkstra, Visser, and Le with Shalon for the purpose of allowing a user to request various data in a convenient manner (see Le, ¶ 0041 in view of Shalon, ¶ 0357).  Therefore, the combination makes obvious an “earpiece according to claim 3, where the voice command is to search the internet” (see Shalon, ¶ 0357).
Regarding claim 7, see the preceding rejection with respect to claim 6 above.  The combination makes obvious an “earpiece according to claim 6, where the internet search results are received via a 
Regarding claim 8, see the preceding rejection with respect to claim 3 above.  The combination makes obvious an “earpiece according to claim 3, where the voice command is to play audio from the internet” where this feature is obvious in view of an internet connected cell phone (see Shalon, ¶ 0357).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious an “earpiece according to claim 8, where a second voice command is to scan audio from the internet” where this feature is obvious in view of an internet connected cell phone (see Shalon, ¶ 0357).
Regarding claim 10, see the preceding rejection with respect to claim 3 above.  The combination makes obvious an “earpiece according to claim 3, where the voice command is to play audio from a radio station” where this feature is obvious in view of an internet connected cell phone (see Shalon, ¶ 0357).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra, Visser, and Le as applied to claim 11 above, and further in view of Gunderson et al., US 2007/0271105 A1 (hereafter Gunderson).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination of Dijkstra, Visser, and Le makes obvious the earpiece of claim 3, but does not appear to teach the feature of these types of events.
Gunderson teaches a system for reducing driving risk with hindsight, where it provides forensic analysis of vehicle accidents using an event capture device that records audio, video, and other data (see Gunderson, abstract).  The method importantly includes audio recording features for acoustic forensics, where the audio before, during, and after the detected event is sent to an evaluation server 
Regarding claim 13, see the preceding rejection with respect to claim 11 above.  The combination makes obvious an “earpiece according to claim 11, further including the operations of: recording the location of a user if the event is one of a car crash or a gun-shot; combining the location with the mixed signal to generate a new signal.” (see Gunderson, ¶ 0038).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious an “earpiece according to claim 13, further including the operations of: sending the new signal to a remote server” (see Gunderson, ¶ 0039).
Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious an “earpiece according to claim 14, where the remote server is associated with an emergency agency” (see Shalon, ¶ 0332 in view of Gunderson, ¶ 0039).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653